The Honorable Stephanie Flowers State Representative 104 Main Street, Suite C Pine Bluff, AR 71601-4396
Dear Representative Flowers:
I am writing in response to your request for my opinion on a question arising from the following reported facts:
The Dollarway/Altheimer school district approved in March a millage increase which passed by twenty-seven (27) votes after certification. Although no formal complaint or lawsuit has been forthcoming, oral objection has been made to the school board regarding advertising for the increased millage which occurred prior to the election. This objection has centered around the contention that the advertising in newspapers and fliers that was presented in favor of the millage made the assertion that the millage would be half of what it actually is.
Against this backdrop, you have posed the following question:
Under what circumstances would a school-millage election be subject to nullification if it were determined that there has been false and misleading advertising for said millage projections? *Page 2 
RESPONSE
I must respectfully decline to address your question, which is the subject of pending litigation in the Jefferson County Circuit Court in an action styled Dollarway Patrons for Better Schools, et al. v. Thomas Gathen, Superintendent, Dollarway School Board, et al.; CV 2007-614-2. In order to avoid encroaching upon exclusively judicial prerogatives, it has long been the policy of this executive-branch office to avoid rendering purely advisory opinions on matters that are the subject of judicial resolution in a pending lawsuit.
I regret I could not be of assistance in this matter.
Assistant Attorney General Jack Druff prepared the foregoing opinion, which I hereby approve.
Sincerely,
DUSTIN McDANIEL Attorney General *Page 1